Citation Nr: 0935503	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  08-23 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA 
compensation benefits, calculated in the amount of 
$40,207.00, including the question of whether the RO properly 
terminated those benefits for the period extending from 
January 1, 2003 to August 20, 2007, based on the Veteran's 
status as a fugitive felon.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1972 to February 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 decision by the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In July 2009, the Veteran presented personal testimony during 
a travel board hearing before the undersigned Acting Veterans 
Law Judge.  A transcript of the hearing is of record.

The Board notes that the Veteran submitted additional 
evidence after the final adjudication of his claim by the RO.  
In July 2009, the Veteran waived RO consideration of his 
additional evidence.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In May 2003, the Veteran was granted VA pension benefits 
based on his disabilities which kept him from working.

According to the May 2008 Statement of the Case (SOC), in 
March 2007, VA notified the Veteran that VA discovered the 
Veteran was the subject of an outstanding arrest warrant 
dated April 20, 1998.  The Veteran responded that there was 
no active warrant issued for his arrest.  The SOC states that 
an Office of the Inspector General (OIG) Fugitive Felon 
Matching report completed on April 19, 2007, confirmed the 
Veteran's warrant status.  In July 2007, based on this 
information, the RO terminated the Veteran's VA pension 
benefits, effective from January 1, 2003.  The July 2007 
letter from the RO to the Veteran explained that any 
individual receiving non-service connected pension, who is 
imprisoned in a federal, state, or local penal institution in 
excess of 60 days due to the conviction for a felony or 
misdemeanor, shall have his pension terminated effective the 
61st day of incarceration.

The Veteran responded by submitting a letter from the Chief 
of the South Carolina Law Enforcement Division dated August 
14, 2007, which states that there was no arrest data which 
matched the Veteran's name, date of birth, and Social 
Security number.  The Veteran testified at his July 2009 
hearing that when he went to the police department and asked 
about a warrant the police said they could not find it.  The 
Veteran testified that after phoning the OIG and obtaining 
the warrant number, he returned to the police station, and 
the warrant was located.  An email from OIG dated September 
20, 2007 indicates that the warrant was served on August 20, 
2007, after the Veteran turned himself in to the police 
department.  Based on the Veteran's actions, the RO 
reinstated the Veteran's VA pension benefits, effective from 
August 20, 2007.  The RO's actions from January 2003 to 
August 2007 created an overpayment of VA pension benefits, 
calculated in the amount of $40,207.00.  In September 2007, 
the Veteran requested a waiver of recovery of the 
overpayment, which the RO denied in November 2007.  The 
decision noted that the debt was created due to the Veteran's 
fugitive felon status.

A Veteran eligible for compensation benefits may not be paid 
such benefits for any period during which he or she is a 
fugitive felon.  38 U.S.C.A. § 5313B (West 2002).  "Fugitive 
felon" means a person who is a fugitive by reason of: (i) 
fleeing to avoid prosecution, or custody or confinement after 
conviction, for an offense, or an attempt to commit an 
offense, which is a felony under the laws of the place from 
which the person flees; or (ii) violating a condition of 
probation or parole imposed for commission of a felony under 
the Federal or State law.  "Felony" includes a high 
misdemeanor under the laws of a State which characterizes as 
high misdemeanors offenses that would be felony offenses 
under Federal law.  38 C.F.R. § 3.665(n) (2008).  While 
fugitive is not specifically defined by the governing statute 
and regulation, Black's Law Dictionary (8th Ed. 2004) defines 
"fugitive" as a person who flees or escapes; a refugee; or as 
a criminal suspect or a witness in a criminal case who flees, 
evades, or escapes arrest, prosecution, imprisonment, service 
of process, or the giving of testimony, especially by fleeing 
the jurisdiction or by hiding.

In addressing how fugitive felon status affects payment of VA 
benefits, VA's Office of General Counsel (GC) notes that the 
VA fugitive felon provision was modeled after Public Law No. 
104-193, which bars fugitive felons from receiving 
Supplemental Security Insurance from the Social Security 
Administration (SSA) and food stamps from the Department of 
Agriculture.  GC also notes that Public Law No. 104-193 was 
designed to cut off the means of support that allows fugitive 
felons to continue to flee.  VAOPGCPREC 7- 2002.  SSA's 
fugitive felon provision is essentially identical to the VA 
provision cited above.  See 42 U.S.C.A. § 1382(e)(4)(A).

It does not appear that the RO ever obtained or attempted to 
obtain the actual warrant at issue in this appeal for 
confirmation purposes.  See Garnes v. Barnhardt, 352 F. Supp. 
2d 1059, 1066 (N.D. Cal. 2004); Hull v. Barnhart, 336 F. 
Supp. 2d 1113 (D. Or. 2004) (both holding that SSA's 
interpretation that the mere presence of a warrant is 
sufficient to establish fugitive felon status is in 
contradiction to the underlying statute and regulations 
applicable to SSA benefits).

From the evidence of record, it does not appear that the 
Veteran was aware of the presence of the arrest warrant until 
he received the letter from the RO proposing to terminate his 
pension benefits.  It is not clear if the Veteran engaged in 
any actions that might be construed as fleeing to avoid 
prosecution, or custody or confinement after conviction, for 
an offense, or an attempt to commit an offense, which is a 
felony under the laws of the place from which the person 
flees.  Further evidentiary development is needed to 
determine whether the appellant was correctly identified as a 
fugitive felon.  The Board notes that to flee from 
prosecution, an individual would first have to know that he 
or she was facing prosecution.  Oteze Fowlkes v. Adamec, 432 
F.3d 90, 96-97 (2nd Cir. 2005) (referring to SSA's 
essentially identical fugitive felon provision and holding 
that the statute's use of the words "to avoid prosecution" 
confirms that for flight to result in a suspension of 
benefits, it must be undertaken with a specific intent to 
avoid prosecution).

Additionally, the Board observes that in the July 2007 letter 
terminating his pension benefits, the Veteran was told that 
his benefits were terminated because he was imprisoned due to 
the conviction of a felony.  In the November 2007 denial of 
his waiver, the Veteran was informed that the overpayment was 
caused by his fugitive felon status.  It does not appear that 
the question of whether the Veteran, indeed, was actually a 
fugitive felon for VA purposes as defined by 38 C.F.R. § 
3.665(n) (2008) has been properly adjudicated.  This question 
is inextricably intertwined with the issue of whether the 
termination of the Veteran's pension benefits for the period 
from January 1, 2003 to August 20, 2007, was proper, and thus 
with the question of whether a waiver is necessary and/or 
appropriate.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The AMC/RO should obtain from the 
state court that had jurisdiction 
documentation of the charge for which the 
Veteran's warrant was issued on April 20, 
1998, and determine whether the offense 
was for a felony or misdemeanor.

2.  If the warrant was for a felony, ask 
the appropriate state department whether 
the department had any information that 
the Veteran was intentionally trying to 
avoid prosecution during the time that the 
felony warrant was outstanding.

3.  The AMC/RO is requested to obtain the 
proper documentation from the appropriate 
state department which indicates how and 
in what manner the warrant was cleared and 
resolved on August 20, 2007.

4.  When the development requested has 
been completed, the RO must readjudicate 
the claim.  If the benefit sought is not 
granted in full, the Veteran and his 
representative should be furnished a 
supplemental statement of the case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  In part, 
this readjudication must address the 
question of whether the Veteran was a 
fugitive felon under 38 U.S.C.A. § 5313B 
(West 2002); 38 C.F.R. § 3.665(n) (2008).

The appellant has the right to submit additional evidence 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



